Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Kawana Latrice Hickman,
(OI File No. H-13-43191-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-1447
Decision No. CR3558

Date: January 7, 2015

DECISION

Petitioner, Kawana Latrice Hickman, appeals the determination of the Inspector General
for the U.S. Department of Health and Human Services (I.G.) to exclude her from
participating in Medicare, Medicaid, and other federal health care programs pursuant to
section 1128(a)(1) of the Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)) for five
years. For the reasons discussed below, I find the I.G. was authorized to exclude
Petitioner for the five-year minimum mandatory exclusionary period.

Background

The I.G. notified Petitioner, by letter dated April 30, 2014, that she was being excluded,
pursuant to section 1128(a)(1) of the Act, from participating in Medicare, Medicaid, and
other federal health care programs for the minimum mandatory period of five years. The
1G. advised Petitioner that the exclusion was based on her conviction in the State of
Wisconsin, Dane County, of a criminal offense related to the delivery of an item or
service under Medicare or a state health care program.
Petitioner timely filed a request for hearing stating that the I.G. erroneously excluded her
under the mandatory section of the exclusion statute (section 1128(a)(1) of the Act).
Petitioner asserted, based on her misdemeanor conviction, that the I.G. should have
excluded her instead under the permissive sections of the statute at either sections
1128(b)(7) or 1128(b)(16).

I convened a prehearing conference with the parties, which I summarized in my August
7, 2014 Order and Schedule for Filing Briefs and Documentary Evidence (Scheduling
Order). Pursuant to that Scheduling Order, I asked the parties to answer the questions on
the short-form briefs sent to them, together with any additional arguments and supporting
documents they wished to present. The I.G. filed his short-form brief (I.G. Br.) together
with three exhibits (1.G. Exs. 1-3). Petitioner filed a short-form brief (P. Br.) together
with four exhibits (P. Exs. 1-4). I.G. counsel notified me on November 19, 2014 that the
1G. would not be filing a reply. Neither party requested an in-person hearing or objected
to the exhibits filed by the opposing party. I admit I.G. Exs. 1-3 and P. Exs. 1-4 into the
record. The record is now closed, and I decide the case based on the written record.

Discussion
A. Issue

The only issue before me is whether the I.G. had a legitimate basis to exclude Petitioner
from participating in Medicare, Medicaid, and other federal health care programs
pursuant to section 1128(a)(1) of the Act. If I find that the I.G. was authorized to exclude
Petitioner, then I must uphold the I.G.’s exclusion because it is for the minimum
mandatory period of five years. 42 C.F.R. § 1001.2007(a)(2).

B. Findings of Fact and Conclusions of Law

1. The I.G. had a legitimate basis to exclude Petitioner under section
1128(a)(1) of the Act.

The I.G. must exclude an individual where: 1) the individual has been convicted of a
criminal offense which occurred after August 21, 1996; and 2) the criminal offense is
related to the delivery of an item or service under Medicare or a state health care
program. Act § 1128(a)(1); see also 42 C.F.R. § 1001.101(c).

a. Petitioner was convicted of a criminal offense on May 1, 2013.

For exclusionary purposes, a conviction occurs when: 1) when a judgment of conviction
has been entered against an individual by a federal, state, or local court, regardless of
whether there is an appeal pending or whether the judgment of conviction or other record
relating to the criminal conduct has been expunged; 2) when there has been a finding of
guilt against an individual by a federal, state or local court; 3) when a plea of guilty or
nolo contendere by an individual has been accepted by a federal, state, or local court; or
4) when an individual has entered into participation in a first offender, deferred
adjudication, or other arrangement or program where judgment of conviction has been
withheld. Act § 1128(i).

I find that Petitioner was convicted of a criminal offense pursuant to sections 1128(i)(1)
and 1128(i)(3) of the Act. Specifically, on February 28, 2013, the Assistant Attorney
General of the Wisconsin Department of Justice filed a three-count information against
Petitioner. 1.G. Ex. 3. The information charged that, during 2007 and 2008, Petitioner
made false representations to the Wisconsin Medicaid program indicating that she had
provided health services to a Medicare beneficiary when, in fact, she did not provide
those services. I.G. Ex. 3. On May 1, 2013, in the Wisconsin Circuit Court for Dane
County, the court entered a judgment of conviction accepting Petitioner’s guilty plea to
three counts of theft in violation of Wis. Stat. § 943.20(1)(d). I.G. Exs. 1,2,3. Petitioner
was sentenced to two years of probation, paid restitution in advance of her conviction,
and the court withheld her sentence.' I.G. Exs. 1,2 at2.

Petitioner disagrees with the I.G.’s characterization of her criminal offense as a felony
(see I.G. Br. at 2) and explains that she was actually convicted of three misdemeanor
counts of theft-false representation. P. Br. 4. I agree that Petitioner was not convicted of
a felony offense here. Although I.G. counsel characterized Petitioner’s conviction as a
felony, the mandatory provision of section 1128(a)(1) applies to all criminal offenses and
does not differentiate between felony and misdemeanor convictions. When an individual
is convicted of a program-related misdemeanor involving the delivery of an item or
service, the mandatory exclusion statute still applies, and the minimum period of
exclusion is five years. See Act § 1128(c)(3)(B); Gregory J. Salko, M.D., DAB No.
2437, at 4-5 (2012). Therefore, the I.G.’s mischaracterization is a harmless error that
does not ultimately affect Petitioner’s exclusion and exclusionary period. See 42 C.F.R.
§1005.23.

b. Petitioner’s criminal offense is related to the delivery of an item
or service under Medicaid.

A conviction is related to the delivery of an item or service under Medicare or Medicaid
if there is a common sense connection or nexus between the offense and the delivery of
an item or service under Medicare or Medicaid. Berton Siegel, D.O., DAB No. 1467
(1994). The facts behind Petitioner’s conviction are undisputed and are set forth in the
February 28, 2013 information. P. Br. at 2; 1.G. Ex. 3. Petitioner pled guilty to three
counts of theft as described in that information. I.G. Exs. 2,3. The information describes
how Petitioner, during 2007 and 2008, intentionally deceived the Wisconsin Medicaid

' Petitioner asserts that restitution to the state of Wisconsin was $5,829 but that she
actually paid $5,830. P. Br. at 4; P. Ex. 3. The IG. asserts that Petitioner paid restitution
in the amount of $4,283.51. I.G. Br. at 2.
program when falsely representing that she provided services to a program beneficiary.
1G. Ex. 3. Such conduct is directly-related to providing a state Medicaid service.

2. The I.G. does not have the authority to exclude Petitioner under
section 1128(b)(7) or section 1128(b)(16) of the Act in lieu of section
1128(a)(1).

Although admitting she was convicted of a criminal offense, Petitioner disputes that the
1G. is authorized to exclude her under section 1128(a)(1). Petitioner argues instead that
her exclusion should be pursuant to the permissive exclusion authority of either section
1128(b)(7) (42 U.S.C. § 1320a-7(b)(7)) or 1128(b)(16) (42 U.S.C. § 1320a-7(b)(16)) of
the Act. RFH; P. Br. at 2. Section 1128(b)(7) permits exclusion where the I.G. has
determined that fraud, kickbacks and other prohibited activities have occurred. Section
1128(b)(16) permits exclusion in cases involving the making of false statements or
misrepresentations of material facts.

Petitioner states:

I was convicted of 3 counts of theft-false representation/misdemeanor during
2007/2008 during a period when I was self-employed and paid a third-party
financial intermediary for my self-employment business to receive and process my
hours and reimburse me for my self-employment. Pet. Ex. 1,2. During this time
frame, I misrepresented my business by giving the third party a list of dates that I
said I worked but didn’t which made it theft, I also misrepresented my business by
not giving the third party a list of dates I worked because I had reached my limit of
hours and assumed I could make up those hours. The result of doing this lead [sic]
to my business making false statements or misrepresentations of material fact
under section 1128(b)(16) . . . [or] fraud, kickback and other prohibited activities
under 1128(b)(7) .. . of the Act. I believe the length of the exclusion is
unreasonable.

P. Br. at 2.

The Department Appeals Board has reviewed the legislative history behind section
1128(a)(1) and determined, however, that the Congressional intent is clear. Congress
intended section 1128(a)(1) to minimally require a five-year exclusion for criminal
offenses relating to the Medicare and Medicaid programs, strengthening the law then
existing which, while mandating exclusion, did not set a minimum length of exclusion for
program-related criminal offenses. See Jack W. Greene, DAB No. 1078, at 8 (1989),
aff'd sub nom Greene v. Sullivan, 731 F. Supp. 835, 838 (E.D. Tenn. 1990). “[W]here a
conviction falls within the terms of section 1128(a)(1), it is governed by that section. The
fact that the conviction also meets the more inclusive elements of section 1128(b) ...
does not remove it from the ambit of section 1128(a)(1), and the I.G. must impose a
mandatory exclusion.” Boris Lipovsky, DAB No. 1363, at 6 (1992). Here, where
Petitioner’s conviction, which directly involved state Medicaid beneficiaries, falls within
the ambit of section 1128(a)(1), the I.G. has no discretion to instead consider a
permissive exclusion.

Conclusion

I find the I.G. was authorized to exclude Petitioner under section 1128(a)(1) because
Petitioner was convicted of a misdemeanor offense related to the delivery of a service
under a state Medicaid program. The five-year exclusion that the I.G. imposed is
mandatory as a matter of law and is effective 20 days from the I.G.’s exclusion notice
dated April 30,2014. 42 U.S.C. § 1320a-7(a); 42 C.F.R. § 1001.101(a).

/s/
Joseph Grow
Administrative Law Judge
